     Case 3:19-cv-02746-E Document 14 Filed 12/26/19              Page 1 of 7 PageID 45



                       IN THE UNITED STATES DISTRICT COURT
                         THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



PATRICIA GAYDEN,                               §
                                               §
                Plaintiff,                     §
                                               §
v.                                             § CIVIL ACTION NO. 3:19-cv-02746-E
                                               §
UNITED FINANCIAL CASUALTY                      §
COMPANY,                                       §
                                               § Jury Trial Requested
                Defendant.                     §
                                               §


                    PLAINTIFF’S SECOND AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE PRESIDING:

       NOW COMES Plaintiff PATRICIA GAYDEN and files this her Second Amended

Complaint, and in support thereof would respectfully show the Court as follows:

                                           PARTIES

1.     Plaintiff, PATRICIA GAYDEN, is an adult citizen of the State of Texas.

2.     Defendant, UNITED FINANCIAL CASUALTY COMPANY, is an insurance company

incorporated under the laws of the State of Ohio. Upon information and belief, Defendant

United Financial Casualty Company’s principal place of business is Cleveland, Ohio. Defendant

UNITED FINANCIAL CASUALTY COMPANY has filed an answer.

                               JURISDICTION AND VENUE

3.     This Court has original subject matter jurisdiction over this case pursuant to 28 U.S.C.

§1332(a), in that there exists complete diversity of citizenship between Plaintiff and Defendant,

and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                     PAGE 1
     Case 3:19-cv-02746-E Document 14 Filed 12/26/19                Page 2 of 7 PageID 46



4.     Venue is proper in the Northern District of Texas pursuant to 28 USC §1391(a) because

Defendant continuously and systematically does business within the Northern District of Texas,

and is subject to personal jurisdiction in the Northern District of Texas, and is deemed a resident

of the Northern District of Texas. Venue is also proper in the Northern District of Texas because

this Court possesses jurisdiction over the subject matter of this controversy.

                                                 FACTS

5.     This is an underinsured motorist lawsuit. It arises from a three-vehicle collision which

occurred on or about March 9, 2017.

6.     Plaintiff was a passenger in a vehicle operated by GUADALUPE CERON. At the time

of the crash, GUADALUPE CERON was an UBER driver and Plaintiff was a paying customer.

7.     The vehicle in which Plaintiff was a passenger stopped due to the vehicle in front of them

stopping to make a left-hand turn. As they were stopped in traffic, a vehicle operated by TERI

TARVIN crashed into the rear of the vehicle which Plaintiff was a passenger, causing her vehicle

to slam into a vehicle in front of them. As a result, Plaintiff suffered serious injuries, including

injuries to her neck which necessitated a cervical discectomy and two-level fusion.

8.     At the time and on the occasion in question, TERI TARVIN was negligent in the

operation of her vehicle in the following specific respects, among others:

       a.      Following too closely;

       b.      Failing to control her speed;

       c.      Failing to maintain an assured safe stopping distance from vehicles in front of her;

       d.      Failing to apply her brakes;

       e.      Failing to timely apply her brakes;

       f.      Failing to take proper evasive action;

       g.      Failing to control her vehicle;

PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE 2
      Case 3:19-cv-02746-E Document 14 Filed 12/26/19                Page 3 of 7 PageID 47



        h.     Failing to maintain a proper lookout; and

        i.     Driving distracted.

9.      Such negligence of TERI TARVIN proximately caused, or contributed to cause, the

collision in question, and the injuries and damage sustained by Plaintiff as a result thereof.

10.     Following the collision made the basis of this lawsuit, the insurance carrier for TERI

TARVIN tendered its policy limits of $30,000.00.

11.     Plaintiff sought permission from Defendant UNITED FINANCIAL CASUALTY

COMPANY to accept the policy limits from the insurance carrier for TERI TARVIN. On July

19, 2018, Defendant UNITED FINANCIAL CASUALTY COMPANY gave its permission to

accept the policy limits.

12.     Given Plaintiff’s damages greatly exceed the policy limits of TERI TARVIN, Plaintiff has

brought this lawsuit for underinsured motorist benefits.

                                      CAUSES OF ACTION

                            TEXAS INSURANCE CODE VIOLATIONS

13.     Plaintiff herein incorporates, reasserts and realleges the allegations set forth above in

paragraphs 1-12 by reference as if fully set forth herein below.

14.     Plaintiff was an insured or additional insured or covered person under a policy of

insurance issued by Defendant UNITED FINANCIAL CASUALTY COMPANY, which among

other benefits provided underinsured motorists coverage.

15.     Given the amount of Plaintiff’s damages as a result of the collision made the basis of this

lawsuit, TERI TARVIN was underinsured. Plaintiff’s medical expenses exceed $424,000.00 as

well as her past lost earning capacity exceeds $30,000.00. Additionally, Plaintiff suffered other

damages as a result of this collision, as set forth below. TERI TARVEN only had $30,000.00 in

liability insurance, which would not fairly and equitably compensate Plaintiff for her damages.

PLAINTIFF’S SECOND AMENDED COMPLAINT                                                         PAGE 3
      Case 3:19-cv-02746-E Document 14 Filed 12/26/19                  Page 4 of 7 PageID 48




16.      Texas Insurance Code §541.060(a)(2) requires an insurer “to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of a claim with respect to which the insurer’s

liability has become reasonably clear.”

17.      Defendant engaged in unfair settlement practices with respect to Plaintiff’s claim by

violating Section 541.060(a)(2) of the Texas Insurance Code in “failing to attempt in good faith

to effectuate a prompt, fair and equitable settlement of a claim with respect to which the insurer’s

liability has become reasonably clear.” The evidence is clear that the underinsured motorist

TERI TARVIN caused the collision made the basis of this lawsuit. As a result of this collision,

Plaintiff’s past medical expenses exceed $424,000.00 in addition to her past lost earning capacity

which is in excess of $30,000.00. Despite these damages, Defendant only made a settlement

offer greatly below the total damages suffered by Plaintiff. Such offer was not a prompt, fair and

equitable settlement of Plaintiff’s claim and violated the Texas Insurance Code as set forth

above.

18.      Plaintiff sues Defendant for her compensatory damages, set forth below, and statutory

damages under the Texas Insurance Code §541.152(b) for a knowing violation.

19.      Plaintiff has complied with all conditions precedent to bringing this action.

                          CLAIM FOR DECLARATORY JUDGMENT

20.      Plaintiff herein incorporates, reasserts and realleges the allegations set forth above in

paragraphs 1-12 by reference as if fully set forth herein below.

21.      Plaintiff hereby brings a claim under TEX. CIV. PRAC. & REM. CODE Ch. 37, the Uniform

Declaratory Judgment Act, Federal Rule of Civil Procedure 57, and 28 U.S.C. §§2201 and 2202.

Plaintiff requests that the Court determine the rights, status, and legal relations of the parties.

22.      Plaintiff was an insured or additional insured or covered person under a policy of

PLAINTIFF’S SECOND AMENDED COMPLAINT                                                            PAGE 4
      Case 3:19-cv-02746-E Document 14 Filed 12/26/19               Page 5 of 7 PageID 49



insurance issued by Defendant UNITED FINANCIAL CASUALTY COMPANY, which among

other benefits provided underinsured motorists coverage.

23.     Based on the foregoing facts, and pursuant to the policy of insurance in force and effect

covering Plaintiff, which was issued by Defendant UNITED FINANCIAL CASUALTY

COMPANY, Plaintiff seeks a declaratory judgment construing the contract of insurance and

declaring Plaintiff’s rights and obligations under the contract.

24.     Specifically, Plaintiff seeks a declaration that TERI TARVIN caused the collision made

the basis of this lawsuit, that TERI TARVIN was an underinsured motorist, that Plaintiff is

entitled to recover from Defendant UNITED FINANCIAL CASUALTY COMPANY, that

Plaintiff’s damages resulted from the motor vehicle collision made the basis of this lawsuit, that

Plaintiff’s damages fall within the coverage afforded Plaintiff under the policy of insurance

issued by Defendant, that Defendant is contractually obligated to pay the Underinsured Motorist

policy benefits, and the specific amount of damages that Defendant is obligated to pay.

                                             DAMAGES

25.     As a direct and proximate cause of the negligence of TERI TARVIN and/or the conduct

and/or omissions on the part of Defendant, Plaintiff is entitled to recover at the following

damages:

        a.     Past necessary and reasonable medical, hospital and pharmaceutical expenses;

        b.     Future necessary and reasonable medical, hospital, and pharmaceutical expenses,
               which in all probability, will be incurred;

        c.     Physical pain and suffering in the past;

        d.     Physical pain and suffering, which in all reasonable probability, will be suffered
               in the future;

        e.     Mental anguish in the past;

        f.     Mental anguish, which in all reasonable probability, will be suffered in the future;

PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE 5
      Case 3:19-cv-02746-E Document 14 Filed 12/26/19                Page 6 of 7 PageID 50



        g.      Physical impairment in the past;

        h.      Physical impairment, which in all reasonable probability, will be suffered in the
                future;

        i.      Physical disfigurement in the past;

        j.      Physical disfigurement, which in all reasonable probability, will be suffered in the
                future;

        k.      Loss of earning capacity in the past;

        l.      Loss of earning capacity, which in all reasonable probability, will be suffered in
                the future; and

        m.      Statutory 18% penalties as authorized under the Texas Insurance Code for a
                knowing violation of the Texas Insurance Code as specified above.

                                               INTEREST

26.     Plaintiff further pleads that she is entitled to pre-judgment interest and post-judgment

interest at the highest rate allowed by law.

                                           JURY DEMAND

27.     Plaintiff requests a jury trial.

                                               PRAYER

28.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon hearing and trial,

that judgment be entered in her favor and against Defendant for compensatory damages,

statutory damages, court costs, pre and post judgment interest as allowed by law, and for such

other and further relief, where at law or in equity, to which she may show herself justly entitled.

                                                Respectfully submitted,

                                                /s/ Robert M. Kisselburgh
                                                ____________________________
                                                ROBERT M. KISSELBURGH
                                                Texas Bar No. 11538750
                                                Email: robert@andersoninjurylaw.com
                                                ANDERSON LAW FIRM
                                                1310 W. El Paso Street
                                                Fort Worth, Texas 76102
PLAINTIFF’S SECOND AMENDED COMPLAINT                                                         PAGE 6
   Case 3:19-cv-02746-E Document 14 Filed 12/26/19             Page 7 of 7 PageID 51



                                          Telephone: (817) 294-1900
                                          Facsimile: (817) 294-3113
                                          ATTORNEY FOR PLAINTIFF


                             CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2019, a true and correct copy of the foregoing
document has been served upon the following counsel of record, in accordance with the Federal
Rules of Civil Procedure.

Erik E. Ekvall                                    VIA E-SERVICE
Neely R. Fortinberry
EKVALL & BYRNE, L.L.P.
4450 Sigma Road, Suite 100
Dallas, TX 75244
eekvall@ekvallbyrne.com
nfortinberry@ekvallbyrne.com
                                          /s/ Robert M. Kisselburgh
                                          _____________________________________
                                          ROBERT M. KISSELBURGH




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                 PAGE 7
